ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment received on July 06, 2022 has placed the application in condition for allowance.  Claims 1-20 are allowed.
	The claimed invention introduces a communication system including a printer, a terminal device, and a server.  The system allows the server to start a flat-rate print processing service relating to the printer even when the printer and the server cannot communicate with each other. The printer can start the flat-rate print processing service without waiting for the printer to communicate with the server.  Specifically, once a predetermined operation such as attaching a dedicated cartridge to the printer is accepted, the printer starts a communication process in terms of sending a query string as start information including destination URL, printer number, access token, number of sheets, and cartridge identification information identifying a cartridge housing a color material for printing to the server.  In a case where sending of the start information to the server fails in the communication process, the printer outputs the start information for communication with the server to the terminal device which in turn sends the start information to the server for initiating the communication process so that the printer would be able to start the flat-rate printing service.  When receiving the start information from the terminal device, the serve extracts the destination URL, the printer number, the access token, the number of sheets, the cartridge number, and etc from the query string to perform the communication process and sends a completion notification to the terminal device, which in turn, sends a sending notification to the printer.  It allows the server to start the flat-rate service by using the terminal device even when the start request cannot be sent from the printer to the server.
The cited references do not disclose that when attaching a dedicated cartridge to a printer is accepted and sending of the start information to the server fails in the communication process, the printer outputs the start information such as cartridge identification information for communication with the server to the terminal device which in turn sends the start information to the server for initiating the communication process so that the printer would be able to start the flat-rate printing service.  When receiving the start information from the terminal device, the serve extracts the destination URL, the printer number, the access token, the number of sheets, the cartridge number, and etc from the query string to perform the communication process and sends a completion notification to the terminal device, which in turn, sends a sending notification to the printer.  It allows the server to start the flat-rate service by using the terminal device even when the start request cannot be sent from the printer to the server.
The specific claim language incorporating subject matters allowable when combined with the rest limitations in the independent claims 1, 3, 12, and 14 includes: “in a case where a predetermined operation is accepted, execute a communication process, the communication process including a process for sending start information to a server, the start information including cartridge identification information identifying a cartridge housing a color material for printing and attached to the printer, the cartridge being used in a service related to printing, and the start information being for causing the server to start the service; and in a case where sending of the start information to the server fails in the communication process, execute an output process for causing the output unit to output communication information for communicating with the server and start related information obtained by using the start information, wherein the terminal device comprises: a controller configured to: obtain the communication information and the start related information outputted by the printer; and in a case where the communication information and the start related information are obtained, send the start related information to the server using the communication information, wherein the controller of the printer is further configured to: 2in a case where the start related information has been sent from the terminal device to the server, execute a specific process for starting the service”.
The remaining dependent claims 2, 4-11, 13, and 15-20 are allowed due to their corresponding dependencies to the independent claims 1, 3, 12, and 14.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674